Citation Nr: 0908977	
Decision Date: 03/11/09    Archive Date: 03/17/09

DOCKET NO.  06-22 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


ISSUE

Entitlement to an effective date earlier than September 20, 
2004, for the award of special monthly pension based on the 
need for the aid and attendance of another person.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1943 to 
March 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa.  


FINDING OF FACT

The Veteran has not been ambulatory inside her home without 
the aid of an assistive device or able to attend to her 
activities of daily living (other than bodily functions) 
without the aid and attendance of another person, and has not 
been mobile outside her home without both a wheelchair and 
the aid and attendance of another person since June 24, 2004.  


CONCLUSION OF LAW

The criteria for special monthly pension based on the need 
for aid and attendance are met as of June 24, 2004.  38 
U.S.C.A. §§ 1521, 5110(a) (West 2002); 38 C.F.R. §§ 
3.351(a)(1), 3.352, 3.400, 3.401 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In 
this case, the Board is granting the benefits sought.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  

In a rating decision dated in November 2004 the Veteran was 
granted special monthly pension based on the need for aid and 
attendance effective September 20, 2004.  In a letter dated 
in December 2004 the RO clarified that the Veteran had been 
granted disability pension benefits effective June 24, 2004, 
and entitlement to aid and attendance benefits effective 
September 20, 2004.  In correspondence dated in December 2004 
the Veteran, through her representative, filed a Notice of 
disagreement with the "effective date assigned for the grant 
of entitlement to special monthly pension aid and attendance 
allowance."

VA regulations provide that the effective date for an award 
of special monthly pension based on the need for aid and 
attendance will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. §§ 3.400, 3.401(a).

Review of the record reveals that the Veteran's claim was 
received by VA on June 24, 2004.  Accordingly, the earliest 
date possible for the grant of aid and attendance is June 24, 
2004.  However, the currently assigned effective date of the 
grant of aid and attendance is September 20, 2004; which is 
after the date of the Veteran's claim.  The Board will thus 
review the evidence to ascertain whether the Veteran was 
entitled to special monthly pension based on the need for aid 
and attendance prior to September 20, 2004.  

A special monthly pension is payable to a veteran by reason 
of need for aid and attendance.  38 C.F.R. § 3.351(a)(1).  A 
veteran will be considered in need of regular aid and 
attendance if he: (1) is blind or so nearly blind as to have 
corrected visual acuity of 5/200 or less, in both eyes, or 
concentric contraction of the visual field to five degrees or 
less; (2) is a patient in a nursing home because of mental or 
physical incapacity; or (3) establishes a factual need for 
aid and attendance under the criteria set forth in 38 C.F.R. 
§ 3.352(a).  38 C.F.R. § 3.351(c).

The following criteria will be considered in determining 
whether the Veteran is in need of the regular aid and 
attendance of another person: the inability of the Veteran to 
dress or undress herself, or to keep herself ordinarily clean 
and presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which, by reason of the 
particular disability, cannot be done without such aid; the 
inability of the Veteran to feed herself through the loss of 
coordination of upper extremities or through extreme 
weakness; the inability to attend to the wants of nature; or 
an incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the Veteran from the 
hazards or dangers incident to her daily environment.  38 
C.F.R. § 3.352(a).

Although a claimant need not show all of the disabling 
conditions identified in 38 C.F.R. § 3.352(a) to establish 
entitlement to aid and attendance, the Court has held that it 
is logical to infer there is a threshold requirement that 
"at least one of the enumerated factors be present."  See 
Turco v. Brown, 9 Vet. App. 222, 224 (1996).

The performance of the necessary aid and attendance service 
by a relative of the beneficiary or other member of his or 
her household will not prevent the granting of the additional 
allowance.  See 38 C.F.R. § 3.352(c).

From the outset the Board notes that the Veteran was not a 
patient in a nursing home prior to September 20, 2004.  She 
also was not blind in both eyes with visual acuity of 5/200 
or less, and did not have contraction visual field vision of 
5 degrees or less.  Accordingly, a special monthly pension 
based on being a patient in a nursing home or due to 
blindness prior to September 20, 2004, was not warranted.  38 
C.F.R. § 3.351(c)(1) & (2).  The question thus remaining is 
whether the evidence demonstrates that the Veteran was 
otherwise entitled to a special monthly pension based on the 
need for aid and attendance of another person prior to 
September 20, 2004.  38 C.F.R. § 3.352(a).  

In a letter dated in June 2006 the Veteran's daughter wrote 
that the Veteran had been unable to walk up and down stairs, 
drive a car, shop for her own groceries and incontinence 
products, retrieve her mail, change her bed, clean her home, 
walk outside of her apartment without an assistive device 
such as a cane or walker, or take care of her banking and 
business needs since the end of May 2004.  She further stated 
that while the Veteran was able to leave her apartment to 
keep medical appointments, she had difficulty getting in and 
out of cars and opening doors because of her use of a walker.  
She added that the Veteran "was and is housebound" and 
"completely dependent" on her daily support. 

In a Statement of Attending Physician form completed in May 
2004 the Veteran's private treating physician advised that 
the Veteran "was treated or examined by [her] from the 9 day 
of September, 03, to the 10 day of June, 04."  The physician 
further reported that the Veteran had a history of dependent 
edema, and had present complaints of urgency, frequency, 
joint pain, and peripheral edema.  Gait was described as 
"steady."  Diagnoses were as follows:

Major diagnosis:  Hypertension
Second diagnosis: Degenerative joint disease 
knee/osteoporosis
Third diagnosis:  Urinary incontinence, moderate

The physician then clearly notated that the Veteran was not 
in need of aid and attendance, and was not housebound.

In a subsequent Statement of Attending Physician form signed 
by the Veteran's treating physician on September 20, 2004, 
the physician wrote that the Veteran "was treated or 
examined by [her] from the 9 day of September, 2004, to the 
12 day of May, 2004."  [Sic].  Symptoms and present 
complaints were reported as status post right total knee 
arthroplasty.  Gait was described as "slow, with walker."  
Diagnoses were as follows:

Major diagnosis:  Hypertension
Second diagnosis:  Urinary incontinence, mild to 
moderate
Third diagnosis:  Osteoarthritis - knees, moderate
	Osteoporosis

The physician then clearly notated that the Veteran was in 
need of aid and attendance.  The physician further reported 
that the Veteran

Uses a walker for ambulating
Is competent
Is not bedridden
Is not blind
Has sphincter control
Has loss of bladder sphincter control
Is able to walk and get around 
unassisted
Can dress and undress herself
Is able to attend to the needs of 
nature unassisted
Can wash and keep herself ordinarily 
clean and presentable
Is physically and mentally able to 
protect herself from everyday hazards 
of life
Is not confined to a nursing home 

In February 2006 a Medical Statement for Consideration of Aid 
& Attendance form was completed by another physician.  The  
physician advised that this statement was for the time period 
June 1, 2003, to June 1, 2004.  Diagnoses were as follows:

Hypertension - moderate
Urinary incontinence
Osteoarthritis - knees - moderate

The physician then reported that the Veteran

Was unable to walk unaided, and uses a walker for 
stability
Was able to feed herself
Did not need assistance in bathing and tending to other 
hygiene needs
Was able to care for the needs of nature
Was not confined to bed
Was able to sit up
Was not blind
Was able to travel, with assistance
Was able to leave home without assistance - "1 block, 
but with walker"
Did not require nursing home care

In response to a question on the form as to whether there 
were "other pertinent facts which would show the claimant's 
need for aid and attendance" the physician wrote "moderate 
osteoarthritis in knees [and] moderate hypertension."

Analysis

After reviewing the available evidence, the Board finds that 
there is evidence dated in September 2004 from a private 
physician which indicates treatment or examination from May 
12, 2004, to September 9, 2004, and reports that the 
appellant is in need of aid and attendance.  The report 
indicated that she was status post right total arthroplasty 
and had a slow gait with a walker.  A second physician's aid 
and attendance certificate, which reportedly covered the time 
period prior to June 1, 2004, indicated that she used a 
walker for stability, that she could only walk one block and 
could only travel with assistance.  The certificates 
indicated that she had moderate hypertension, mild to 
moderate urinary incontinence, moderate osteoarthritis of the 
knees, and osteoporosis.  The Board notes that there is other 
evidence of record which suggests that the Veteran was not in 
need of the aid and attendance of another person beginning 
June 24, 2004, however, the Veteran's daughter insists that 
the Veteran has indeed been in need of aid and attendance 
since that time.  The Veteran's daughter avers that the 
Veteran was using a walker in the home for stability and at 
night for safety reasons when using the restroom. She noted 
that the appellant had to use a wheelchair when visiting her 
husband during his last illness and relied upon her 
assistance with her activities of daily living.  She points 
out that the Veteran's physician would have been unaware of 
this turn of events because "she did not see her again until 
September 9th."  

The Board finds these lay statements, along with the 
supporting physicians' certificates regarding the necessity 
for aid and attendance, to be highly probative evidence in 
favor of the Veteran's request for an earlier effective date 
for the grant of aid and attendance.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006) (Lay evidence 
is one type of evidence that must be considered, if 
submitted, when a Veteran seeks disability benefits); see 
also Owens v. Brown, 7 Vet. App. 429 (1995) (it is the 
Board's fundamental responsibility to evaluate the probative 
value of all medical and lay evidence).  Based on the 
evidence of record the Board finds that the Veteran has 
required the regular aid and attendance of another person 
throughout the appeal period.  The criteria for an earlier 
effective date of June 24, 2004, for aid and attendance are 
therefore met.


ORDER

An effective date of June 24, 2004, for special monthly 
pension based on the need for aid and attendance is granted, 
subject to the law and regulations governing the payment of 
monetary benefits.




____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


